Cite as 2022 Ark. App. 236
                   ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-21-462



 RYAN WARREN                                    Opinion Delivered May   18, 2022
                                APPELLANT
                                                APPEAL FROM THE BOONE
                                                COUNTY CIRCUIT COURT
 V.                                             [NO. 05CR-20-98]

 STATE OF ARKANSAS                         HONORABLE JOHN R. PUTMAN,
                                  APPELLEE JUDGE

                                                AFFIRMED


                        STEPHANIE POTTER BARRETT, Judge

       Ryan Warren was convicted by a Boone County jury of one count of rape; three

counts of computer exploitation of a child; two counts of sexual assault in the second degree;

and twenty-seven counts of distributing, possessing, or viewing matters depicting child sex.

He was sentenced to a total of 405 years’ imprisonment. On appeal, Warren argues that the

circuit court erred in refusing to grant his request for mistrial after he claims an alternate

juror engaged in juror misconduct. We affirm.

       Warren does not contest the sufficiency of the evidence to support his convictions.

After receiving cyber tips from the National Center for Missing and Exploited Children, law

enforcement officers began investigating Warren for possession of child pornography tracked

back to a Gmail address belonging to him. During the course of the investigation, law

enforcement officers also found a “substantial amount” of child pornography in one of his
internet accounts. At trial, Warren’s stepdaughter testified he began sexually assaulting her

in the fifth grade, and it continued until she was in the seventh grade.

       At a bench conference on the first day of testimony at trial, during direct examination

of the State’s first witness, the prosecutor advised the circuit court that the Boone County

Sheriff had forwarded him a text the sheriff had received from an alternate juror’s father.

The text stated:

              I’ve got a question for y’all. My oldest daughter was selected as alternate for
       jury duty. It’s on a child pornography case. She told them she could be impartial, but
       after one day, she’s told me she can’t do it. They just adopted two kids a couple of
       years ago. She’s physically sick after one day. Is there any way she can get out at this
       point?

       Both the State and defense counsel agreed that the alternate juror should be

dismissed. Defense counsel moved for a mistrial on the basis of juror misconduct; the State

objected on the basis that there was not a sufficient foundation to establish any wrongdoing

or “poisoning” of the jury. Defense counsel requested that the circuit court inquire if any of

the jurors had communicated with the alternate juror that morning. The circuit court

explained that it intended to remind the jurors they had been instructed not to discuss the

case among themselves or with anyone else and would ask if any juror had in any way

discussed the case or the issues surrounding it with anyone else. The court asked defense

counsel if that was what he wanted to know; defense counsel apprised the court that if he

thought he needed more, he would request that the court ask further questions.

       The alternate juror was brought into the courtroom, and the circuit court excused

her without inquiring whether she could remain impartial or whether she had discussed the


                                              2
case with anyone. When she asked if she had done something wrong, the circuit court told

her no, that she was an honest person. When the jurors returned to the courtroom, the

court reminded them of the instruction it gave each day to not talk either among themselves

about the case until the end of the case when they returned to the jury room to deliberate or

to anyone involved in the case until the trial had ended and they had been discharged as

jurors. The circuit court then asked the jurors if anyone had approached them to talk about

the case or if they had talked about the case to anyone; the jurors all shook their heads no.

The circuit court then denied Warren’s motion for mistrial. Defense counsel thanked the

judge and made no request for further inquiry. The trial continued, and the jurors ultimately

found Warren guilty of thirty-three offenses.

       Warren’s sole point on appeal is that the circuit court erred in denying his motion

for mistrial, alleging that the alternate juror engaged in juror misconduct. A mistrial is an

extreme and drastic remedy that will be resorted to only when there has been an error so

prejudicial that justice cannot be served by continuing with the trial or when the

fundamental fairness of the trial has been manifestly affected. Sampson v. State, 2018 Ark.

App. 160, 544 S.W.3d 580. The decision to grant a mistrial is within the sound discretion

of the circuit court and will not be reversed absent a showing of abuse or manifest prejudice

to the appellant. Id. Because the presiding circuit court judge is in the best position to

evaluate the impact of any alleged errors, such discretion will not be disturbed except where

there is an abuse of discretion or manifest prejudice to the movant. Gould v. State, 2016 Ark.

App. 124, 484 S.W.3d 678.


                                                3
       Following allegations of juror misconduct, the moving party has the burden of

proving both juror misconduct and a reasonable probability of resulting prejudice. Id. This

court will not presume prejudice in such situations. Id. Jurors are presumed unbiased and

qualified to serve, and it is the appellant’s burden to show otherwise. Id. Whether prejudice

occurred is also within the sound discretion of the circuit court. Id.

       In support of his contention, Warren cites U.S. v Resko, 3 F.3d 684 (3d Cir. 2000),

and State v. Cherry, 341 Ark. 924, 20 S.W.3d 354 (2000). Both cases are distinguishable from

the present case.

       In Resko, on the seventh day of a nine-day trial, it came to the attention of the federal

district court that jurors had been discussing the case amongst themselves. The court

distributed a two-part yes/no questionnaire asking jurors whether they had discussed the

case with other jurors, and if so, had they formed an opinion as to guilt or innocence. All of

the jurors admitted engaging in premature discussion of the case, although they all denied

that they had arrived at a decision as to guilt or innocence. The district court denied requests

by the defendants to voir dire each member of the jury to further ascertain the extent of the

premature deliberations and the extent of any prejudice suffered by the defendants as a result

of such conversations. After receiving the jurors’ questionnaire answers, the district court,

concluding the defendants had suffered no prejudice as a result of the jury’s misconduct,

denied the defendants’ motion for mistrial. The Third Circuit vacated this decision and

remanded for a new trial, holding that the district court erred in not conducting a more

“searching inquiry” into any potential prejudice because the questionnaire did not provide


                                               4
any significant information about the nature or the extent of the discussions undertaken by

the jurors, and because there was no indication as to what was discussed by the jurors, it

could not be reasonably determined that the defendants would suffer no prejudice from the

premature discussions.

       In Cherry, after the defendant was convicted of first-degree murder and sentenced to

life in prison, an alternate juror reported to the court bailiff that he did not believe Cherry

had received a fair trial because the jurors had been discussing the case during breaks in the

trial in violation of the circuit court’s admonishment to not discuss the case; he also reported

that some of the jurors had decided that Cherry was guilty before the case was submitted to

the jury for consideration. The circuit court held a hearing on these allegations, and the

alternate juror testified under oath as to what he had seen and heard. All twelve jurors were

called to testify, and seven of the twelve admitted having either heard or participated in

conversations about the trial prior to formal deliberations. However, each juror denied that

any predeliberation conversations had affected their decision to convict Cherry.

Nevertheless, the circuit court found the alternate juror’s testimony to be credible that some

jurors had made up their minds regarding Cherry’s guilt before formal deliberations had

begun and granted Cherry a new trial. The State appealed, arguing that Cherry had failed to

show how he was prejudiced. The supreme court affirmed the grant of a new trial, citing, in

part, Resko, supra, holding that the circuit court, as the determiner of witness credibility, was

faced with evidence that the jurors had prematurely discussed the facts and evidence of the




                                               5
case, and some jurors had prematurely formed conclusions about Cherry’s guilt and

discussed their opinions with other jurors, which supported a finding of prejudice.

       In the present case, there was no evidence that the alternate juror had spoken with

anyone on the jury about the case—just allegations she had spoken to her father after the first

day of trial. Her father, in turn, texted the sheriff to inquire if there was a possibility she

could be removed from serving as an alternate juror. Here, unlike the situation in Resko and

Cherry, all of the jurors denied that anyone had approached them and talked about the case

or that they had talked to anyone about the case. Furthermore, the alternate juror who had

improperly talked to her father was excused as an alternate juror and did not participate in

Warren’s trial. When a juror violates the circuit court’s admonition to refrain from

discussing the case, there is no prejudice when that juror is excused and there is no evidence

of misconduct by the remaining jurors. See Holsombach v. State, 368 Ark. 415, 246 S.W.3d

871 (2007). Warren failed to show how he was prejudiced by the alternate juror’s

misconduct. Accordingly, we hold that the circuit court did not abuse its discretion in

denying Warren’s motion for mistrial.

       Affirmed.

       GLADWIN and MURPHY, JJ., agree.

       Hancock Law Firm, by; Sharon Kiel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for appellee.




                                                6